Title: From Thomas Jefferson to George Logan, 7 April 1806
From: Jefferson, Thomas
To: Logan, George


                        
                            Apr. 7. 1806.
                        
                        Th: Jefferson presents his salutations to Doctr. Logan and returns him the book he was so kind as to lend
                            him, as also mr Dickinson’s letter, with thanks for the perusal of them. nobody’s judgment is entitled to more respect
                            than mr Dickinson’s when truly informed of facts, nor does any body respect it more than Th:J. but he seems to have been
                            uninformed of the only fact which obliged us to take serious ground, her refusal to pay the spoliations for which she had
                            agreed she was responsible had she agreed to pay these, altho we should have pressed her to settle the boundaries of
                            Louisiana, yet if she chose to decline it, we should have left the thing to take it’s natural course, as the collision of
                            settlements could not have failed soon to render a settlement as desirable to her as to us. but refusing to pay the
                            Spoliations we were bound to lay it before Congress, and according to the usage of nations, when forced to come forward
                            with one complaint, all others must be brought forward at the same time, or they are considered as abandoned. mr
                            Dickerson’s ideas respecting the acquisition of Florida are certainly sound. the present exertions to obtain Florida and
                            fix an unsettled belt between Spain & us on our Western confines, have in view the removal of all grounds of
                            misunderstanding with that nation to a very distant period. Th:J. wishes health & happiness to Dr. Logan.
                    